Citation Nr: 0535240	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  00-21 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, manifested by bilateral arm pain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1978.  A prior two-year period of active duty 
service has not been verified.  The veteran later served with 
the Army National Guard, to include a period of active duty 
for training from May 25, 1996 to June 15, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision in 
which the RO denied the veteran's claims for service 
connection for headaches and for bilateral arm pain.  The 
veteran filed a notice of disagreement (NOD) in June 2000.  
The RO issued a statement of the case (SOC) in July 2000, and 
the veteran filed a substantive appeal in September 2000. .

In February 2001, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, DC; 
a transcript of that hearing is of record.

In June 2001, the Board remanded the veteran's claim to the 
RO for additional development.  In a September 2003 decision, 
the RO granted the veteran's claim for service connection for 
headaches; hence, that issue is not longer before the Board 
for appellate consideration.  In September 2003, and again in 
June 2004, the RO issued supplemental SOCs (SSOCs) reflecting 
the continued denial of service connection for a cervical 
disability, manifested by bilateral arm pain.  That matter is 
the only issue remaining on appeal.

In July 2004, the Board remanded the veteran's claim to the 
RO for further action, recharacterizing the issue on appeal 
as reflected on the title page.  A SSOC was issued in 
September 2005, reflecting the RO's continued denial of the 
claim on appeal.  Subsequently, the matter has been returned 
to the Board for further appellate consideration.  

As final preliminary matter, the Board notes that, the claims 
file reflects that the veteran has raised the question of 
service connection for spine disability secondary to chronic 
lumbar strain, for which service connection has been granted 
during the pendency of this appeal.  The RO has not 
adjudicated a claim for secondary service connection for 
cervical spine disability.  Given the grant of service 
connection for lumbar spine disability, and the Board's 
disposition on the current matter, the Board refers to the RO 
a claim for secondary service connection for cervical spine 
disability, manifested by bilateral arm pain, for appropriate 
action.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a cervical 
spine disability, manifested by bilateral arm pain, has been 
accomplished.

2.  Service medical records document an injury to the lumbar 
spine in May 1996, during National Guard Duty, and include 
only one report of tingling down the arm following that 
injury; these records otherwise contain no specific evidence 
of cervical spine injury, and no complaints, findings or 
diagnosis of any cervical spine condition.

3.  The preponderance of the post-service medical evidence, 
to include the most persuasive medical opinion evidence on 
the question of medical etiology of current cervical spine 
disability, weighs against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability, manifested by bilateral arm pain, are not met.  
38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the June 1998, June 2001, July 2003, July 2004 and 
May 2005 notice letters, the July 2000 SOC, and the September 
2003, June 2004 and September 2005 SSOCs, the appellant and 
his representative were notified of the legal criteria 
governing the claim, the evidence that had been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, the appellant was afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also finds that the July 2003, July 2004 and May 
2005 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the appellant that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The appellant was also requested to identify and provide the 
necessary releases for any medical providers from which he 
wished the RO obtain and considered evidence.  Additionally, 
the appellant was invited to submit evidence in his 
possession that supported his claim.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veteran 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims). As noted above, the Board finds that the four 
content on notice requirements have been met in this case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the case now before the Board, the documents strictly 
meeting the VCAA's notice requirements were provided to the 
appellant after the December 1999 rating action on appeal, 
and well after a substantially complete application was 
received.  However, in this case, such makes sense, inasmuch 
as the VCAA was not enacted until November 2000, more than 9 
months after the December 1999 rating decision.  In this 
regard, the Board points out that the Court has also held 
that an error in the adjudicative process is not prejudicial 
unless it "affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that the appellant's claim was fully 
developed at the time of the most recent adjudication.  As 
indicated above, the rating action, numerous RO letters, SOC, 
and the SSOCs have repeatedly explained to the appellant what 
was needed to substantiate his claims. As a result of RO 
development and the Board's June 2001 and July 2004 remands, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the appellant's appeal.  The RO most recently readjudicated 
the appellant's claims in September 2005 on the basis of all 
the evidence of record, as reflected in the SSOC.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant.  The RO, on its own 
initiative as well as pursuant to the Board's remands, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claims, to include obtaining military, VA, and private 
medical and examination records.   In addition, in connection 
with the claim, the RO arranged for the appellant to undergo 
VA examination, the report of which is of record.  As noted 
above, the appellant testified during a Board hearing in 
February 2001, and a transcript of the hearing is of record.  
The appellant and his representative have been given the 
opportunity to submit evidence to support his claim, which 
they have done.    Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate any existing, pertinent evidence, in 
addition to that noted above, that needs to be obtained.  
During an August 2003 telephone contact with the RO, the 
appellant reported that he had no additional evidence to 
submit in connection with his claims.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20.1102 (2004).

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal.  


II.  Background

On October 1983 neuropsychiatric examination, the appellant 
reported that he fell on a parallel bar and struck the back 
of his neck and after that all of his problems began.  He 
started getting headaches and periodically had sharp pains in 
the left wrist and right forearm.  The appellant stated that 
he had been told that he had a pinched nerve.  The diagnosis 
was generalized anxiety disorder.  

An October 1985 private medical record from the Neurological 
Institute of Savannah reflects the appellant's reported 
history of two head injuries in which he had hit his head 
very hard.  He indicated that, on one occasion, about a year 
earlier, upon standing up, he struck his head on an overhead 
electrical box.  The second injury occurred in July 1985 when 
he again, stood up and struck his head on some type of 
overhead device.  Since then he had continued with neck pain, 
bilateral shoulder pain and suboccipital headaches.  At that 
time, the appellant complained of pain primarily in the lower 
posterior cervical region with bilateral shoulder pain and 
interscapular pain along with some headaches.  He noted that, 
occasionally, the pain was extremely severe and would radiate 
down to this lumbosacral area.  He denied any specific arm 
pain.  An examination revealed diminished triceps reflex 
bilaterally and mild weakness of the right handgrip compared 
to the left.  There was bilateral, left greater than right, 
C7 hypalgesia.  There was marked tenderness over the C6-7 
interspinuous ligament and bilateral trapezius tenderness.  
The impression was symptomatic C6-7 degenerative cervical 
disc disease with possible midline herniation.  

Hospital reports from Memorial Medical Center in Savannah, 
Georgia dated from October 6, 1985 to October 15, 1985, show 
that the appellant was admitted for degenerative cervical 
disc disease with possible herniated cervical disk and that 
he underwent a cervical discectomy on October 8, 1985.  

A November 1985 progress note from the Neurological Institute 
of Savannah reflects that the appellant's arm pain was almost 
completely gone and his neck pain was only minimal.  

The appellant's report of medical history on VA Form 21-2545, 
dated in December 1985, reflects the appellant's complaints 
of headaches, dizziness, lower back pain, upper neck pain, 
and an inability to turn his neck.  The appellant stated that 
he was having trouble from the operation holding up his neck 
and that pain in his chest was severe.  

Service medical records include DA Form 2173, Statement of 
Medical Examination and Duty Status, that reflects on May 26, 
1996, the appellant sustained an injury to his lower back 
during active duty for training and in the line of duty.  The 
injury was incurred when the appellant picked up a duffle bag 
and while setting up his sleeping area he snapped something 
in his lower back.  A report of medical treatment, dated May 
27, 1996, reflects that the appellant had lower back pain, 
L5-S1 with radiating pain to both legs and that his range of 
motion was hindered by sharp pain; however, the report does 
not show bilateral arm pain.  A May 29, 1996 report of 
medical treatment reflects that the appellant's straight leg 
raising was negative and deep tendon reflexes were 2+.  The 
assessment was mechanical low back pain.

In May 1998, the appellant filed claims for service 
connection for a low back condition, for headaches, and for a 
bilateral arm condition as secondary to a low back condition 
that began May 27, 1996. 

Treatment reports from Savannah Physical Medicine and 
Rehabilitation, dated from August 1996 to October 1996, 
reflect that the appellant had ongoing complaints of low back 
pain, neck pain, and headaches.  One record reflects that the 
appellant complained of occasional tingling down his left arm 
into his hand.  

On VA examination in June 1998, the appellant complained of 
headaches for more than 10 years.  The examiner's report 
indicates that the appellant's headaches and bilateral arm 
pain were related to sequela from his cervical spine 
discectomy in 1985.   The examiner assessed chronic lumbar 
strain with no disability.

A June 1999 medical record from the Neurological Institute of 
Savannah reflects that the appellant was seen after falling 
off a ladder 20 feet, injuring his neck, lower back and right 
arm.  He was treated with conservative therapy, but currently 
complained of difficulty walking and difficulty turning his 
neck at all with numbness and pain in the right arm.  If he 
looked up at all, he had tingling in the right arm into all 
the fingers.  An examination revealed diminished deltoid and 
biceps with weakness of the right handgrip and weakness of 
the biceps on the right.  There was marked paraspinous 
cervical and trapezius spasm and tenderness with a positive 
cervical compression test posteriorly and to the right.  The 
examining physician commented that the appellant had cervical 
spondylosis now and myelopathy secondary to an injury.  He 
was going to require surgical decompression at all three 
levels before his symptoms would abate.  

June 1999 records from Memorial Medical Center reflect that 
the appellant was admitted with diagnosed cervical 
spondylosis and underwent micro anterior cervical discectomy, 
osteophytectomy, interbody fusion and anterior Synthes plate 
application from C3- to C6.  

A July 1999 emergency room record from Memorial Medical 
Center reflects that the appellant's chief complaints were 
right arm tingling and left chest wall pain.  The examining 
physician reported at that point, the appellant may have had 
just a little inflammation, but he did not have any nerve 
damage that he could tell at that time.  The impression was 
paresthesia and chest wall pain.  

VA outpatient records dated from August 2000 to August 2004 
reflect treatment for various ailments, to include back and 
neck pain.  

An October 2000 Chandler Hospital record reflects that the 
appellant complained of intermittent left chest and left 
upper arm numbness.  On examination, he had no hand swelling, 
grip strength was good bilaterally, and range of motion of 
the left wrist, elbow and shoulder was normal with normal 
radial pulses bilaterally and no tremors.  Diagnoses included 
chest pain syndrome, hypertensive episode and anxiety episode 
with history of depression.   

During the February 2001 Board hearing, the appellant 
testified that while on active duty for training, in May 
1996, at Fort Irwin in California he was unloading duffel 
bags from a truck when a bag hit him on his head and kind of 
knocked him down.  He was a little dizzy and the biggest 
thing was his back was bothering him.  He testified that the 
bilateral arm pain began when the bag struck him and he 
described the pain like a heated area where his arm went numb 
for 35 to 40 minutes and it was constant.  He indicated that 
they tried to fix it, but couldn't.  He also indicated that 
he had problems gripping things and lifting things.  He did 
not take any medication for the arm pain, he just dealt with 
it.  

A February 2000 medical evaluation report from the 
Rehabilitation Center at the Neurological Institute reflects 
that the appellant sustained a work related injury in May 
1999 when he fell about 20 feet from a ladder subsequently 
striking his upper back area sustaining a cervical injury.  
The appellant complained of pain in the cervical spine region 
posteriorly, sharp pains in the cervical spine region 
anteriorly as well as across both shoulders, dull ache and 
numbing type pain down the right upper extremity, dull ache 
and sharp pains throughout the back region in the thoracic 
and lumbar areas.  The physician's assessment was that the 
appellant failed at least 7 validity criteria tests, thus 
rendering the results invalid.  The examiner noted that the 
appellant demonstrated some inconsistencies with his cervical 
range of motion and appeared to have better movement when 
specific measurements were not being taken; that he seemed 
easily distracted and not interested in putting forth maximum 
effort on the evaluation; and that he demonstrated 
significantly impaired hand grip strength bilaterally.  

An August 2002 VA outpatient record reflects that the 
appellant described chronic head, neck and shoulder pains.  
The impression was chronic back and neck pain. 

On VA examination in September 2003, the appellant reported 
that, in 1996, while on a training exercise with the National 
Guard, he was struck in the head with a heavy duffle bag with 
a reported brief loss of consciousness.  He also indicated 
that, since then he has had persisting arm pain and numbness.  
Motor examination demonstrated normal bulk, strength, tone, 
and fine motor movements, although the appellant reported 
increased pain with exertional effort of either arm.  The 
examiner's impression was chronic post-traumatic headaches, 
cervical pain, upper extremity pain and numbness.  The 
examiner also noted that, by history, these symptoms began 
following the injury in 1996, and that relatively minor 
trauma is well known to produce sequelae of chronic pain, 
despite absence of objective findings.  Cervical pain and 
upper extremities symptoms may be residual of injury, 
although alternatively may be related to cervical spine 
disease, status-post two cervical surgical procedures.  
Injury as described in 1996 would not have caused cervical 
spine disease, but could have exacerbated pre-existing 
disease.   

An August 2004 VA outpatient record reflects that the 
appellant complained of pain in his shoulders and frequent 
headaches.  The assessment was chronic neck pain.  

In an August 2005 VA opinion, the VA physician who conducted 
the September 2003 VA examination stated that the appellant's 
claims file was reviewed in detail.  The physician stated 
that though the appellant continues to suffer from chronic 
headaches and neck pain, the medical records do not support a 
permanent increase in cervical spine disability resulting 
from the May 1996 injury.  The examiner stated that this 
opinion derived from the prior examination, the claims file 
with particular attention to the May 1999 cervical spine 
injury and subsequent cervical surgery with four-level 
fusion.  The physician stated that this opinion was offered 
with reasonable medical certainty.  

III.  Analysis

In this appeal, the appellant contends that a current 
cervical spine disability, manifested by bilateral arm pain, 
is related to an injury he sustained in May 1996 while on 
active duty for training (ACDUTRA) in the Army National Guard 
when a duffel bag hit him in the head.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2005).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 2002).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  In this case, the 
Board finds that the preponderance of the competent evidence 
weighs against the claim.

As noted above, medical records dated during the 1980's 
document cervical spine problems, culminating in diagnoses of 
cervical spine degenerative disc disease and a cervical 
discectomy in October 1985.  On examination prior to surgery 
in 1985,  the veteran reported a history of two prior head 
injuries; however, he did not then indicate that either 
injury occurred consequent to any period of service, to 
include his period of active duty service and subsequent 
period of Army National Guard Service.   

While, in connection with the current claim, the veteran has 
asserted that he subsequently suffered an injury to the 
cervical spine during his National Guard Service in May 1996, 
his assertions are not supported objectively.  Records 
pertinent to the May 1996 incident document only complaints 
of low back pain; no specific cervical spine injury was then 
noted.  These records reflect no complaints, findings, or 
diagnosis of any cervical spine condition, although treatment 
reports from Savannah Physical Medicine and Rehabilitation, 
immediately following the May 1996 service injury, reflect a 
single complaint of 'tingling' down the appellant's left arm.  

Even if the Board were to assume, without deciding, that the 
veteran again injured his head and suffered resulting injury 
to the cervical spine in May 1996, as alleged, the Board 
finds that there is no competent evidence of a nexus between 
any current cervical disability and any incident of service, 
to include any injury in May 1996 during while he was on 
National Guard duty.  

In fact, VA and private medical records include comments that 
appear to attribute the veteran's current lateral arm pain to 
either the prior injuries and resultant surgery in 1985, or a 
subsequent May 1999 accident in which the where the appellant 
fell off a ladder and injured his neck, lower back and right 
arm.  In this regard, the Board points out that the June 1998 
VA examiner alluded to the appellant having residual 
conditions from his cervical spine discectomy in 1985 and 
that his chronic lumbar strain from the May 1996 injury had 
no residual disability.  Moreover, following the May 1999 
fall from a ladder, private medical records dated in June 
1999, after falling off a ladder, private medical records 
reflect that the appellant had cervical spondylosis now and 
myelopathy secondary to the 'ladder' injury.  

The only medical records that includes comments that may be 
interpreted as supporting the claim is the September 2003 VA 
examination report, in which the examiner opined that the 
appellant's cervical pain and upper extremity symptoms may be 
residual of injury, or may be related to cervical spine 
disease, status-post two cervical surgical procedures.  While 
the examiner noted that, as described, the injury that 
occurred in 1996 would not have caused cervical spine 
disease, but could have exacerbated pre-existing disease.  
(Emphasis Added).  Aside from the matter of the speculative 
nature of the opinion-which would not support of a finding 
of service connection (see 38 C.F.R. § 3.102)-the Board 
points out that the examiner offered an opinion based 
entirely upon a history as reported by the veteran.  
Pointedly, this history does not appear to include any 
reference to the May 1999 ladder incident.  The Board notes 
that as a medical opinion can be no better than the facts 
alleged by the veteran, an opinion based on an inaccurate 
(and/or incomplete) factual premise has no probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  

By contrast, the Board finds that the examination report and 
addendum by the August 2005 VA examiner constitutes probative 
opinion evidence on the question of medical nexus.  In the 
August 2005 addendum, that physician opined that, although 
the appellant continued to suffer from chronic headaches and 
neck pain, the medical records did not support a permanent 
increase in cervical spine disability resulting from the May 
1996 injury.  The VA physician specifically noted that he had 
taken into consideration the May 1999 injury and spine 
surgeries.  The Board finds such opinion persuasive on the 
question of medical relationship between any current cervical 
spine disability-and problems associated with such 
disability, to include bilateral arm pain-inasmuch as the 
opinion clearly was based upon both examination of the 
veteran and consideration of his documented medical history 
and assertions, and because the rationale underlying the 
opinion is reasonable and consistent with the evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

Thus, the preponderance of the competent post-service 
evidence weighs against the claim.  

In addition to the medical evidence addressed above, the 
Board has considered the appellant's own assertions as well 
as his representative's contentions in connection with the 
claim on appeal.  However, as each is a layman without the 
appropriate medical training and expertise, neither is 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between 
current cervical spine disability and the appellant's 
service, to specifically include injury during National Guard 
duty, as alleged.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Under these circumstances, the Board must conclude that the 
claim for service connection for a cervical spine disability, 
manifested by bilateral arm pain, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as preponderance of the competent evidence weighs against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 


ORDER

Service connection for a cervical spine disability, 
manifested by bilateral arm pain, is denied.


____________________________________________
JACQUELINE E. MONROE
Appellants Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


